

111 SRES 578 IS: Condemning the Government of Iran’s state-sponsored persecution of its Baha'i minority and its continued violation of the International Covenants on Human Rights.
U.S. Senate
2020-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 578IN THE SENATE OF THE UNITED STATESMay 14, 2020Mr. Wyden (for himself, Mr. Rubio, Mr. Durbin, and Mr. Boozman) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONCondemning the Government of Iran’s state-sponsored persecution of its Baha'i minority and its continued violation of the International Covenants on Human Rights.Whereas in 1982, 1984, 1988, 1990, 1992, 1993, 1994, 1996, 2000, 2004, 2006, 2008, 2009, 2012, 2013, 2015, 2016, 2017, and 2018, Congress declared that it—(1)deplored the religious persecution by the Government of Iran of the Baha'i community; and (2)would hold the Government of Iran responsible for upholding the rights of all Iranian nationals, including members of the Baha'i Faith;Whereas according to the United States Commission on International Religious Freedom’s 2017 annual report, Since 1979, [Iranian] authorities have killed or executed more than 200 Baha'i leaders, and more than 10,000 [Baha'i] have been dismissed from government and university jobs [in Iran];Whereas the Report of the United Nations Special Rapporteur on the situation of human rights in the Islamic Republic of Iran (A/74/188), dated July 18, 2019, provides, in part—(1)the Iranian authorities and the Iranian criminal justice system regard the Baha'is as unprotected infidels;(2)the Baha'i Faith is regarded as a misguided sect and Baha'i worship and religious practices are deemed heresy;(3)Baha'is have been murdered with impunity and violations of their human rights have not been investigated.;(4)members of the Baha'i Faith frequently face charges such as breaching national security, propaganda against the holy regime of the Islamic Republic of Iran or propaganda activities against the regime in the interests of the Baha'i sect;(5)Since August 2005, more than 1,168 Baha'is have been arrested and charged with vaguely worded offences.;(6)There were a total of 95 Baha'is reportedly arrested in 2018, compared with at least 84 in 2017 and 81 in 2016.;(7)On 1 January 2019, the court of appeal of Isfahan reportedly condemned, in separate judgments, nine Baha'i citizens to a total of 48 years of prison. They had been charged with membership of the illegal Baha'i community and propaganda against the regime by spreading the Baha'i Faith in the society.;(8)Since 2007, in response to a letter from the Security Unit of the Public Place Supervision Office of the Islamic Republic of Iran to police commanders throughout the country, Baha'is have been banned from specific professions, to halt their entry into high earning businesses; and(9)Since 2013, there have been more than 803 incidents of violations of economic rights of the Baha'is, including arbitrary shop closures, unfair dismissals from employment and the actual or threatened revocation of business licenses.;Whereas the Iran section of the Department of State’s 2018 Report on International Religious Freedom provides, in part—(1)[N]on-Shia Muslims and those affiliated with a religion other than Islam, especially members of the Baha'i community, continued to face societal discrimination and harassment, and employers experienced social pressures not to hire Baha’is or to dismiss them from their private sector jobs.; and(2)The law bars Baha'is from founding their own educational institutions. A Ministry of Science, Research, and Technology order requires universities to exclude Baha'is from access to higher education or expel them if their religious affiliation becomes known.;Whereas, on March 11, 2020, the Department of State released the 2019 Country Reports on Human Rights Practices, which provides, in part—(1)Iranian [a]uthorities barred Baha'i students from higher education; and(2)According to a Baha'i International Community report April 2018, Iranian authorities directed authorities in Houthi-controlled areas of Yemen to harass and detain Baha'is because of their religious affiliation;Whereas the Baha'i International Community has documented more than 26,000 items of anti-Baha'i propaganda in Iran’s official and semi-official media since January 2014.Whereas since 2019, the Government of Iran has excluded Baha'is from receiving national identification cards, which are required for accessing basic everyday necessities, including obtaining a passport, making bank transactions, and getting work permits.Whereas the Iranian Parliament (formally known as the Islamic Consultative Assembly) is considering a bill to amend Articles 499 and 500 of Book 5 of the Islamic Penal Code of the Islamic Republic of Iran to criminalize all activities in support of any religious minority that is not recognized under Iran’s constitution.Whereas the Government of Iran is a party to the International Covenant on Civil and Political Rights, done at New York December 19, 1966, and the International Covenant on Economic, Social and Cultural Rights, done at New York December 16, 1966, and is in violation of its obligations under such covenants;Whereas section 105 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8514) authorizes the President to impose sanctions on individuals who are responsible for or complicit in, or responsible for ordering, controlling, or otherwise directing, the commission of serious human rights abuses against citizens of Iran or their family members on or after June 12, 2009; andWhereas the Iran Threat Reduction and Syria Human Rights Act of 2012 (Public Law 112–158) amends and expands the authorities established under the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (Public Law 111–195) to sanction Iranian human rights abusers: Now, therefore, be itThat the Senate—(1)condemns the Government of Iran’s state-sponsored persecution of its Baha'i minority and its continued violation of the International Covenant on Civil and Political Rights and the International Covenant on Economic, Social and Cultural Rights;(2)calls on the Government of Iran —(A)to immediately release the imprisoned or detained Baha'is and all other prisoners held solely on account of their religion;(B)to end its state-sponsored campaign of hate propaganda against the Baha'is; and(C)to reverse state-imposed policies denying equal opportunities to higher education, earning a livelihood, due process under the law, and the free exercise of religious practices;(3)calls on the President and the Secretary of State, in cooperation with responsible nations—(A)to immediately condemn the Government of Iran’s continued violation of human rights; and (B)to demand the immediate release of prisoners held solely on account of their religion; and(4)urges the President and the Secretary of State to utilize available authorities to impose sanctions on officials of the Government of Iran and other individuals directly responsible for serious human rights abuses, including abuses against the Iranian Baha'i community. 